FILED
                           NOT FOR PUBLICATION                                MAY 06 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARGARET A. HOFFMAN, an                          No. 09-56757
individual, for herself and on behalf of all
others similarly situated,                       D.C. No. 5:03-cv-01006-VAP-
                                                 SGL
              Plaintiff - Appellant,

  and                                            ORDER*

DANIEL LOPEZ,

              Plaintiff,

  v.

CONSTRUCTION PROTECTIVE
SERVICES, INC., a California
corporation,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                               Submitted May 3, 2011**
                                 Pasadena, California

Before: SILVERMAN, TALLMAN, and CLIFTON, Circuit Judges.

       In our prior remand order, we approved an attorney’s fee award of $42,000,

but instructed the district court to better articulate its lodestar calculation and its

downward departure from that presumptively reasonable figure. See Hoffman v.

Constr. Protective Servs., Inc., 293 F. App’x. 462, 464 (9th Cir. 2008). The district

court has now adequately explained the basis for the significant reduction from the

amount originally claimed. See McGrath v. Cnty. of Nevada, 67 F.3d 248, 254 (9th

Cir. 1995) (“The significant question is whether the district court’s articulation of

its reasons is sufficient to permit meaningful appellate review.”); see also Hensley

v. Eckerhart, 461 U.S. 424, 434 (1983). However, because the district court

previously ruled that the difficulty of the question, the rights vindicated, and other

factors justified a fee of $42,000, we consider those findings — findings that were

not appealed — to be the law of the case. Thus, we vacate and remand with

direction to reenter an award of attorney’s fees in the amount of $42,000.

       No further appeals will be entertained in this case. See Hensley, 461 U.S. at

437 (“A request for attorney’s fees should not result in a second major litigation.”).


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                            2
VACATED AND REMANDED.




                        3